OFFICE OF THP: AYTORNEY GENERAL OF T-G
                                 AUSTIN
QDULPGMLWM                                                                     W’
A--
                                               _... .--.-... ..__ .._ .,. -.
                                             __._
Dr. PT. A. Davis
state Registrar  of ‘Vital StatlstlQs       ‘,
Toxar  State Board of Health
Auatln, Tews
DfJar Sir1




             You baoe ocilled                      i thie d&&neat       to
                                                    and our oplnlon rJo,
                                                   ng of birth oertitl-
                                                          You ask the

                                                   vlts    are tha


                                          Pernon*s Revised Uirll Stat-
                                          93gs 46th Legislature,   Xoose
                                          p HOUSO~ille   621, and 974,
                                          d3s in part as iollows~



                           red  may subalt to the ftpobate
                           y v&a    suah birth or death oo-
                           t suoh birth or death ti tten
                        rorms or birth ‘&id death oertlfl-
      oates    and grovldad further that any oltisen     of
      the S ia te of Texts whhlog to flle the teoord of
      any bitih or death that OOOUrWI oatala         of bhs
      State of Texaae not praviously     regletered,   nay
      snbmlt to tha &bate      Oourt in the Oounty nhera
 he rssldss    a ra6bfd of the6 birth cm death writ-
 ten On the adOptad rOWJ of birth aid death 6Qr-
 tl?loaterr    -The 06irtlilaate     shall be eubstanklited
 by the arfldatlt     of the nadioal ltten6ant probent
 at the iiprs of the birth, or ln oaw df death,
 ahe 8trmti6 or thr physirlan &at in lttenda no r
 upon tb deoeawd,          o? tha undertaker who burled
 the boar. when tho afflttavltor the medloal ab-
 twdan~ or andartaler         oamot be leoured the oer-
 titleate‘shall be mapported br the. afriha+lt            or
 MY Orson tie ua8 aoquainted wlth the iaota
 #muMlo(l        the birth    or death, at the t&m the
 birth    OT death oe+uq-ed, rdth a rreaoad rfildwlt
 of low pawn whe ie aopuainted uith the iaoto
 wrwuadlng       the birth or dea6h, ‘and who ir not
 related to the indlvidunl        by blood or matiyo.
 TM Pmbato      Oourb shall require suoh other in-
 formation OF OvidWOe ar amy be deemed nsclessary
 to establish~ths     eltlaonship     OS the individual
 riling the omtlfloate,         and the truthfulnass      0r
 the statemeats mada 13 that reoord,           Ths dterk
 o? Me said Court shall iormrd tha oertlflaate
 to the Stmto Buxoau~ of Vital Statlstlos         u$th en
 order,rrom    the court to tim stat0 R0glrlmar that
 the tewrd be, or be not woe$tadr              Tbe 36ate
 Rogi’rtmr i8 autbriwd 40 la o ep the       b   osrtliloaba
 whan rwliied      ln the above muWr, and &all            i8sus
 oortlr,iod 00p1e0 or auoh ~oordr ae provided r0T
 b Seatlen 21 of W&a 150%. Suoh oartlflrd~oopler
 shall be p%nn iaofe ~avldewo ln’all           Oourts end
 plmmoz or tJzo.ra6tr) crtated thareon.        The Stats
 Bureau of Vital Statistios        shall furnish the foras
 upon ubloh euoh rroorda are flled,          and no otha
 fOTR shall be Wed fur that purpws, ”
        In oplnioiNo.     O-4290 te   midr

       *The rort%iioata     must br substantiated    by the
 af2ldavltr  man~lowd      in the Aoh"
        Va t&ink the above quoted holdl~       lm oorreot.        -
        In optnlon Ro. b15278 wi aaldc
        Vrtm a oar&u1 ooasldoratlon     OS this     stmt-
ate,   ue draw the following oonol~sions:
              “A. The ptirpose of the aat la *to proaure
        the unlfoxm observenoe of lta provldone        and the
        maintenance of a perfect eystem of reg~r3tratlon~
        of births and deaths.      The State Registrar   of
        Vital Statistios 1s required to prepare and ls-
        sue detailed  lnstruotlons    ueoossary to effaot
        thl8 purpose*
              q.   The State Depwtment of Health 8hall
        approve, and 'the State Bureau of Vital Statle-
        tlor shall furnish, the foras upon vbioh euoh
        reoords 8x-e .ffle8, and no other fom ahall br
        uwd for that purp08q.~     The law oontemplatee
        thvt the horns furnished ehal.1 provide spaoe
        for the furnishing or the lhromatlon      required
        by the statute, and that tha ‘use* of awh lo~iar,
        .&all oon8ltator a 8ubStantlal   oolapllanoe with
        the etatuto in this reapeot.

               "0. !%en a @Celayed birth oertifioats'         ha8
        been *verified       in the above sanner',  I.e.*   by the
        affidavit      of the xedloal att&\dant present aS the
        time of the birth; or (in oa80 this a&mob be 8e-
        eur8d) the affidavit       of mnu person who was ao-
        quabded wlth the taats 8urrouadbg the bla$h at
        the time it eoourretl, nlth a wooed afrlaavlt          of
        soair person who is aaqualnted with the faotr, BUC-
        roundihg the birth, and who is hot related          to the
        lndlvidual      by blood or mrrlage;    w     (in either
        owe) an order or the Probate Court Chat that reo-
                             f then the State Registrar   la
                               and file the reoord.    But ,U 4%
                  rifioatlon    ia oonplete,  and in due form,
        the State P~glstrar la pot authorizeQ to aooept
        and file the rooord, , . , 3e are further of tb.8
        opinton that the statute eontenplatoa         that the
        'se&ml afrl&aYlt’ shall be made by someon other
        than, the person whose birth 18 belog reeordod.*
             The abeve   quoted portion of opinion     Ho. O-l+278YO
think    18 00n!e0t*                                            -
             Howwor, we turther      a610 in opinion   No, O-&278:   ~.-
              1). The oaly exoeptlon      to the requirement8
        noted under rule '0' , above,     oontemplated by the
.    .



                                                                                  391

a.       1. A* Darie,   Pa60 4



          statute,    ICI that, where it la ahown to the aatla-
          faotfon of the Probate Court that it is lmpoaslble
          to verify    the iaots of the birth in either of the
          tuo mdnnua provided by the aot, then the oourt
          nay reqtilre sooh other ovlden~b thereof as he deema
          neoeasary,    and nmy baso hla order that the raoord
          bo aooepted,      or be not aooopted, upon suoh other
          btidenoe     or the laok of it.     Rut Ishue auoh a reo-
          ord of bfrtih la aubaltted      to the stat0 Registrar
          for filing,     lt should ahow on its faoe that it la
          baaed upon suoh other e~ldmneo, and that the Pro-
          bate Court haa found the impo~eiblllt~       of aeourlng
          the statutory      aftl&a+i6a~”
          ?fe have 0arentll.y reoonsidered the Batter and are                 .
now of the opinion that the portion of opinion #or U-b278
just above quoted is erro1~ou8~ iye hereby werruJ.e opinion
Ho. O-Up3 Insofar a8 it oonillots rl%h this opinlan.
             It 1s our ogfnloa that when a “delay4         birth oer-
tlrloate*    has been Werlrlod     in the above wanner*, 1.6.      by
 ihe affidavit    of the Bsdloal attendant present at the &e
of the birth1 or (in 0688 thlr       oannot be eeoured) the alfl-
darit o? mae peruon who was aoquainted with, the raots eur-
rounding the birth at the time it ooourrexl, with a aeoond
affldavlt     of wma pusan who i8 aoqualnted with the taota
lumoun          the birth, and uho lo not related to the Zndi-
rldual by Yl    0012or aarrlqe~ &gg (ia either        oarre) en order
o? the Probate Uourt that the reaord
state Registrar     la required to aooep
Rut until suoh vediloatiou       ie eonplete,     and in due form,
fihe State Regietrar     10 wt authorlaeq to aooept and file the
raoord.     ?fe are f’urther of the oplnloa that the atatute mm-
templates that the Naeoond lfflbarlt~         shall be made by aarm-
one other than the person whooe birth is beipe recorded,            It
ia our further opinion that the *tire% affibatit*           oazmot be
legally    made by the peram whose birth 1s being reoorded.
               It iti thorefors our opinion    that hour question
should      be anmued     in the afrlrmatlve   and it is 80 answued.
                                                 Very truly     youra
                                           ATTORXIR   UXNRRAL    OF ‘l’YXK3